Citation Nr: 1722010	
Decision Date: 06/01/17    Archive Date: 06/23/17

DOCKET NO.  11-08 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for kidney cancer (also claimed as renal cell carcinoma), to include as due to exposure to herbicide agents. 


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel






INTRODUCTION


The Veteran served on active duty in the United States Air Force from January 1966 to May 1969, to include service in the Republic of Vietnam (Vietnam) during the Vietnam Era. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In December 2004, the RO denied the Veteran's claim for service connection for kidney cancer.  After one year from the date that this rating decision was mailed, without a substantive appeal from the Veteran, this decision became final.  In July 2014, the Board, based on a finding the evidence submitted was new and material, granted the Veteran's petition to reopen his claim and remanded the claim in order to afford the Veteran with a VA examination.  In addition, the Board remanded the appeal in August 2015 and March 2016 for further development. 

The issue of entitlement to service connection for kidney cancer is once again before the Board. 


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have exposure to herbicide agents.

2.  The Veteran's kidney cancer is not shown to have been present in service, nor did a malignant tumor manifest within one year after discharge from service, or for many years thereafter, nor has the Veteran's kidney cancer been shown to be etiologically related to the Veteran's active service, to include in service exposure to herbicide agents.  


CONCLUSION OF LAW

The criteria for service connection for kidney cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (a), (e) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  The notice requirements of the VCAA provide that VA notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain on the Veteran's behalf.  38 C.F.R. § 3.159 (b).  These requirements were met through September 2004 and June 2011 VCAA letters.

The Board also finds that there has been compliance with VA's duty to assist.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate this claim.  The record in this case includes service treatment records (STR), VA treatment records, private medical records, a VA examination report, and VA medical opinions.  More recently, pursuant to the Board's August 2015 remand, outstanding VA treatment records were associated with the claims file.  Since there is no evidence that additional records have yet to be requested, the Board finds that the record as it stands includes adequate competent evidence to allow it to adjudicate the appeal, and no further action is necessary.  See 38 C.F.R. § 3.159 (c).

In addition, VA fulfilled its duty to assist the Veteran in affording the Veteran with a VA examination.  Pursuant to the Board's July 2014 remand, the Veteran was afforded a VA examination in August 2014.  Also, in accordance with the Board's August 2015 remand, the VA examiner provided clarifying medical addendum opinions in September and November 2015, and a supplemental medical opinion was provided by another VA examiner in December 2015.  These medical opinions are adequate in relationship to the Veteran's disability claim as they are based upon consideration of the Veteran's prior medical history and examination, describe the disability in sufficient detail such that the Board's evaluation is a fully informed one, and contain reasoned explanations.  

Service Connection for Kidney Cancer

The Veteran contends that his kidney cancer resulted from his service, to include his exposure to herbicide agents.  According to a 2010 letter from the Department of the Air Force, the Veteran served in Vietnam from January 1968 to July 1968.  In July 2004, the Veteran underwent a left laparoscopic nephrectomy procedure to remove his left kidney due to a renal mass (tumor) which was later confirmed as renal cell carcinoma.  See July 2004 and October 2004 Omaha VA Medical Center (VAMC) medical records. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in service incurrence or aggravation of a disease or injury; and causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303; Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as a malignant tumor, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303 (b) for the showing of chronic disease in service, there must be a showing of a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309 (a).  38 C.F.R. §§ 3.303 (b) 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Based on a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for kidney cancer.

Here, the Veteran's kidney cancer developed from a malignant tumor located in his left kidney.  As a malignant tumor is a chronic disease under 38 C.F.R. § 3.309 (a), the Board has considered whether the Veteran was entitled to presumptive service connection under 38 C.F.R. § 3.307 (a) (3), which requires evidence  that the disease became manifest to a degree of 10 percent or more within one year of the Veteran's separation from service.  However, the clinical evidence, and the Veteran's own report, demonstrates that the Veteran was diagnosed with renal cell carcinoma in 2004, about 35 years after his discharge; thus, the weight of the evidence is against a finding that there were continuous symptoms of kidney cancer since service, to include to a compensable degree within the first post-service year.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  Thus, the Board finds that the evidence does not show that the Veteran's kidney cancer manifested within one year of his discharge; nor does it show that he had continuous symptoms of kidney cancer following service.  Accordingly, the Veteran's kidney cancer resulting from a malignant tumor, as a chronic disease, is not entitled to presumptive service connection under either 38 C.F.R. § 3.307 or for continuity of symptomatology under 38 C.F.R. § 3.303 (b).

In addition, diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116 (a) (1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307 (a) (6) (ii).  However, kidney cancer is not one of the enumerated diseases listed under this regulation.  38 C.F.R. § 3.309 (e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  Thus, although the Veteran has qualifying service in Vietnam, presumptive service connection for exposure to herbicide agents does not include kidney cancer, and as such, service connection for this cancer is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307 (a) (6), 3.309(e).  

Although the Veteran's claim for service connection of kidney cancer cannot succeed on a presumptive basis, the Veteran is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With regard to the first element of service connection, medical evidence of a current disability, after the Veteran's nephrectomy of his left kidney, pathology revealed the removed renal mass was confirmed as renal cell carcinoma (kidney cancer).  See July and October 2004 Omaha VAMC medical records.  Accordingly, a current disability is demonstrated.

With respect to the second element of service connection, in service incurrence or aggravation of a disease or injury, the Veteran served in Vietnam, thus, by virtue of his presence in Vietnam, the Veteran is presumed to be exposed to herbicides.  Therefore, the second element is satisfied. 

The dispositive issue in this case is with respect to the third element, a nexus between the present disability and the Veteran's service.  The Board finds that the evidence of record does not support a finding that the Veteran's kidney cancer was incurred in or aggravated by his service, to include exposure to herbicide agents. 

Service treatment records (STRs) are negative for any indication of any treatment, trauma, or complications pertaining to the Veteran's kidneys.  Also, during his active service, the Veteran never complained of any abnormalities related to his kidneys.  In fact, during his separation examination, the Veteran stated his present health was good.  See April 1969 Report of Medical Examination.  Again, it was not until approximately 35 years after the Veteran's discharge from service, does the record reveal the first evidence of kidney cancer.  The Board acknowledges that a July 1992 Bryan Memorial Hospital cardiology consultation report, pertaining to the Veteran's triple coronary artery bypass surgery, indicates the Veteran had a prior kidney infection, but it was also reported that it was no longer present and ther was no indication of kidney abnormalities. 

The Veteran was afforded a VA examination in August 2014.  In terms of his background and medical history, the Veteran reported abdominal pain since January 2014, a history of past smoking (six to seven years), a history of hypertension (since 1975), and previous employment as a painter (minimum of six years).  In addition, the Veteran reported he was unaware of any specific exposure to Agent Orange (herbicide agents), and that he was at no time during his service in the fields of Vietnam.  The VA examiner identified the risk factors for renal cell carcinoma which include, but are not limited to, "smoking, obesity, workplace exposures (paint, diesel), genetic, family history of kidney cancer, high blood pressure, certain medicines, gender and race.  See August 2014 VA Kidney Conditions (Nephrology) Disability Benefits Questionnaire (DBQ).  

The VA examiner, after reviewing the electronic claims file (ECF), to include the service treatment records, the Veteran's medical records, the Veteran's lay statements, and after physically examining the Veteran, opined that it is less likely than not that the Veteran's kidney cancer is related to an event, injury or disease in service, including the Veteran's exposure to herbicide agents in service.  The rationale for this opinion was based on the Veteran's statements, the Veteran's history of untreated hypertension (which is not service connected), history of past smoking and employment around paints and diesel for several years.  Two days subsequent to this opinion, the VA examiner additionally reviewed the paper claims file and found no changes in the previous opinion.

The Board in August 2015, remanded this appeal requesting a clarifying opinion as to the etiology of the Veteran's kidney cancer, specifically regarding the Veteran's contention that his kidney cancer may be related to herbicide exposure and to discuss any medical significance of the July 1992 Bryan Memorial Hospital cardiology consultation report (which notated a prior kidney infection).  Thus, in a September 2015 VA addendum opinion, the VA examiner stated that the prior kidney infection is not a significant factor for kidney cancer.  In support of this opinion, the VA examiner cited to the medical literature which stated the risks and causes of kidney cancer include, but are not limited to, "obesity, smoking, dialysis, inheritance, family history, high blood pressure, thyroid cancer, radiation therapy and some mild pain killers."  Therefore, the examiner opined that the Veteran's kidney cancer was "equally likely but less likely than not due to his prior kidney infection."  See September 2015 VA Medical Opinion DBQ.

To provide further clarification in a subsequent November 2015 VA addendum opinion, the VA examiner opined that it is "less likely than not the Veteran's kidney cancer manifested in or is otherwise related to his service, including exposure to herbicide agents therein."  The rationale for this addendum opinion was based on the fact that there was no evidence of kidney cancer during service or remotely after service, and the Veteran's cancer developed many years after service.  In regards to the 1992 cardiology consultation report, the VA examiner opined that despite a notation in this report that the Veteran had a prior kidney infection, the medical literature does not support that a prior kidney infection is a significant risk factor for renal cancer.  See November 2015 VA Medical Addendum.  

Finally, in December 2015, another VA examiner reviewed the claims file, to include the STRs, VA treatment records, private treatment records, and the prior VA examination and the subsequent addendum opinions.  As part of his medical opinion, the VA examiner stated that the three most well-established risk factors associated with the development of renal cell carcinoma are smoking, obesity, and hypertension.  Smoking is calculated to play a role in the development of renal cell carcinoma in 10 to 20 percent of cases among women and 20 to 30 percent of cases among men.  This VA examiner concurred with the previous VA examiner's opinions, opining that "it is less likely the gentleman's kidney cancer was manifested in service, as there is no medical rationale to support this relationship.  The 1992 entry is an isolated kidney infection, which is not a risk for developing renal cancer."  In addition, this VA examiner, after considering the Veteran's lay statement (that his kidney cancer could be related to herbicide exposure), found that the Veteran's statement is without a factual or medical basis, as whether herbicide exposure has any relationship, remote as it may be, to the Veteran's kidney cancer is completely unknown, would resort to mere speculation, and cannot be determined.  Indeed, the examiner opined that "[t]here is no medical information available that would completely, distinctly, and clearly state an absolute relationship/non-relationship between herbicide exposure and kidney cancer developing many years later, as the limits of medical science knowledge have been reached."  See December 2015 VA Medical Opinion DBQ.  In essence, the evidence, as it stands, does not demonstrate that there is a connection between the Veteran's current kidney disorder and service.

In his December 2010 Notice of Disagreement (NOD), the Veteran stated he feels his renal cell carcinoma could well be associated with exposure to herbicide agents.  Conversely, the Board notes that during his August 2014 VA examination, the Veteran reported he was not aware of any actual exposure to herbicide agents.  Nevertheless, the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (that is, experiencing physical symptoms such as pain and weight loss).  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board notes that the Veteran's lay statement that his kidney cancer could be associated with exposure to herbicide agents is not a statement of a factual matter of which he has firsthand knowledge, rather it is a statement of opinion.  

With this said, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, namely, the etiology of kidney cancer, the issue of causation of such an ailment, is a determination outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, his lay statements have been reviewed and considered.  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of his kidney cancer.  Id.  The Board finds the all the VA medical opinions taken together are highly probative as they are based on sufficient facts and data, a product of reliable principles and methods, and applied the principles and methods reliably to the facts of this case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Significantly, there is no contrary medical opinion.

In light of the above, the Board finds that the probative evidence of record does not demonstrate a nexus between the Veteran's kidney cancer and active duty service, and it finds that the third element has not been met.

Conclusion 

In sum, the record does not contain probative medical evidence sufficient to establish a medical nexus between the Veteran's kidney cancer and his period of active service, to include exposure to herbicides.  Coupled with the lack of an in-service diagnosis, the lack of a diagnosis within the first post-service year or evidence of continuity of symptomatology from service discharge, the probative evidence of record does not show his kidney cancer was incurred in or aggravated by service, to include as the result of herbicide exposure.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for kidney cancer (also claimed as renal cell carcinoma), to include as due to exposure to herbicide agents, is denied.




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


